Name: Commission Regulation (EEC) No 3165/89 of 23 October 1989 derogating with regard to the period for payment in Italy from Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat
 Type: Regulation
 Subject Matter: economic policy;  animal product
 Date Published: nan

 No L 307/24 Official Journal of the European Communities 24. 10. 89 COMMISSION REGULATION (EEC) No 3165/89 of 23 October 1989 derogating with regard to the period for payment in Italy from Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 1 15/88 (2), and in particular Article 5 ( 10) thereof, Whereas Article 4 (2) of Commission Regulation (EEC) No 3007/84 (3), as last amended by Regulation (EEC) No 1514/86 (4), stipulates that the premium, or the balance thereof if a payment on account has been made, is to be paid before 31 December following the end of the marketing year for which it is granted ; Whereas, as a result of administrative difficulties in Italy, payment of the premiums in respect of applications submitted for the 1988 marketing year will not be possible within the period laid down by the abovemen ­ tioned provision ; whereas that period should therefore be extended by way of a derogation ; HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 4 (2) of Regulation (EEC) No 3007/84 Italy is hereby authorized for applications made for the 1988 marketing year, to pay the premium, or the balance of the premium if a payment on account was made, before 31 March 1990. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 16 . 7. 1980, p. 1 . O OJ No L 110, 29. 4. 1988 , p. 36 . (') OJ No L 283, 27. 10 . 1984, p. 28 . (&lt;) OJ No L 132, 21 . 5. 1986, p. 16.